Citation Nr: 9929944	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98 - 00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the left lower leg.  

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment found of the left thigh.

Entitlement to a compensable rating for scarring of the right 
lower leg.  

Entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only.

Entitlement to a compensable rating for a scar of the right 
shoulder.  

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1970, including service in the Republic of Vietnam 
from April 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1997 and 
December 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, except for evidence which was not available due to the 
veteran's failure to report for scheduled VA psychiatric and 
orthopedic examinations with respect to his service-connected 
PTSD and scar of the right shoulder. 

2.  The veteran's service-connected residuals of a gunshot 
wound to the left lower extremity (Muscle Group XII) are 
severe, and are currently manifested by an antalgic gait; an 
indentation in the middle of the left leg; visible or 
measurable atrophy; impairment of function on testing for 
strength or endurance; X-ray evidence of minute multiple 
scattered foreign bodies; and secondary contractures of the 
left ankle with limitation of dorsiflexion to zero degrees, 
plantar flexion to 30 degrees, and inversion and eversion to 
10 degrees, due to muscle damage in the left lower leg.  

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left thigh (Muscle Group XIV) are 
currently manifested by visible and measurable muscle atrophy 
of the left thigh such as to reduce the circumference to 2 
cm. less than the right; slightly reduced strength of 4/5 in 
the flexors and extensors actuating the lower leg; and 
tenderness at the greater trochanteric area, diagnosed as 
bursitis; without evidence of scars which were poorly 
nourished, ulcerated, tender, painful on objective 
demonstration, or productive of limitation of function of the 
body part affected; or of pain on use or motion, flare-ups, 
or other functional impairment. 

4.  The veteran's service-connected scarring of the right leg 
is currently manifested by two gunshot wound scars, the first 
a longitudinal 3 cm. scar on the medial anterior side and the 
other a 2 cm. square scar on the anterior lateral side of the 
leg; without evidence that they are ulcerated, tender, 
painful on objective demonstration, productive of limitation 
of function of the body part affected, or otherwise 
symptomatic.

5.  Without good cause shown, the veteran failed to report 
for a scheduled VA examination to evaluate his service-
connected scar of the right shoulder pursuant to his claim 
for increase.  

6.  Without good cause shown, the veteran failed to report 
for a scheduled VA examination to evaluate his service-
connected PTSD pursuant to his claim for increase.  

7.  The medical evidence of record does not establish that 
the veteran's service-connected disabilities are productive 
of the loss or permanent loss of use of one or both feet; the 
loss or permanent loss of use of one or both hands; the 
permanent impairment of vision of both eyes, ankylosis of one 
or both knees, or ankylosis of one or both hips.  

8.  Without good cause shown, the veteran failed to report 
for scheduled VA examinations to evaluate all service-
connected disabilities pursuant to his claim for a total 
disability rating based on unemployability due to service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the left lower extremity 
(Muscle Group XII) are not met.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 4.73, 
Diagnostic 5312 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XIV) are not met.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 4.73, 
Diagnostic 5314 (1999).

3.  The criteria for a compensable rating for scarring of the 
right lower leg are not met.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).

4.  The veteran failed to report for scheduled VA examination 
without good cause; the claim for a compensable rating for a 
scar of the right shoulder pursuant to a claim for increase 
is denied.  38 C.F.R. §§ 3.326, 3.655 (1999).

5.  The veteran failed to report for scheduled VA examination 
without good cause; the claim for a rating in excess of 10 
percent for PTSD pursuant to a claim for increase is denied.  
38 C.F.R. §§ 3.326, 3.655 (1999).

6.  The criteria for VA provision of an automobile and 
adaptive equipment, or to adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901(1)(A) or 3902 (a),(b)(1) or (2), 
(c) (West 1991 & Supp. 1999);  38 C.F.R. § 3.808 (1999).

7.  Without good cause shown, the veteran failed to report 
for scheduled VA examinations to evaluate all service-
connected disabilities pursuant to his claim for a total 
disability rating based on unemployability; the claim for a 
total disability rating based on unemployability due to 
service-connected disabilities is denied.  38 C.F.R. 
§§ 3.326, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased and 
total ratings for his service-connected disabilities are 
plausible and are thus "well grounded" within the meaning 
of  38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  We further find 
that the facts relevant to the increased and total rating 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied to the extent 
permitted by the appellant.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims in 
April 1998, exclusive of his claims for compensable or 
increased ratings for a right shoulder scar and PTSD.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's gunshot 
and shrapnel wound injuries.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.  However, in accordance with governing 
regulations, the Board will review the nature and extent of 
the veteran's gunshot and shrapnel wound injuries with 
particularity.

I.  Evidentiary and Procedural History

The veteran served in the Republic of Vietnam from April 1968 
to March 1969.
His service medical records show that in May 1968, he 
sustained shell fragment wounds of the left hand, the deltoid 
region of the right arm, and the anterior portion of the left 
femur.  X-rays showed a tiny fragment proximal and distal to 
the long finger, left hand, and a small fragment in the 
deltoid region, right shoulder.  His left thigh was negative.  
His wounds were cleaned, debrided, and bandaged, and he was 
placed on light duty and told to return for daily dressing 
changes.  He was returned to full duty after eight days.  In 
March 1969, the veteran sustained a gunshot wound to both 
lower extremities with involvement of the soft tissues on the 
right and a compound, comminuted fracture of the mid-shaft of 
the left tibia with involvement of the anterior tibial 
artery.  Initial debridement and delayed primary closure was 
performed in the Republic of Vietnam, and he was transferred 
to Scott Air Force Base for further care.  At Scott AFB his 
hospital course consisted primarily of changing the cast, 
debridement of the wound, and local wound care for the right 
and left legs.  The wounds in the right leg healed well and, 
at the time of his arrival at Fort Leonard Wood Army 
Hospital, his major problem was the fracture of the left 
tibia with approximately 50 percent loss of bone substance at 
the mid shaft level.  The veteran had been placed in a 
patellar tendon bearing cast and had been ambulating well.  
The bridge of union between the proximal and distal fragment 
was approximately 30 percent of the total width of the bone.  
The wounds had healed well and he had fairly good ankle 
function although that could not be fully evaluated because 
he was still in a cast. 

A narrative summary prepared at Fort Leonard Wood Army 
Hospital in October 1969 shows that the veteran was seen by a 
consultant from Fitzsimons Army Hospital, who recommended 
continuance of conservative treatment in the patellar tendon 
bearing cast and deferral of any grafting or any 
reconstructive type of therapy until a later date.  That 
course was followed and the veteran approached his estimated 
termination of service date.  Because of the veteran's 
condition, he was presented to a Medical Board for evaluation 
for placement on the Temporary Disability Retirement List 
(TDRL).  A Medical Board Proceeding held at Fort Leonard Wood 
Army Hospital in October 1969 determined that the veteran was 
medically unfit for further military service due to a 
compound, comminuted fracture of the left tibia with 
approximate loss of 70 percent of the bony substance for a 
length of three inches; laceration of the anterior tibial 
artery; multiple fragment wounds of the right lower 
extremity, healed; and a bilateral nerve-type hearing loss.  
He was referred to a Physical Evaluation Board for final 
evaluation and disposition.

A Physical Evaluation Board, convened at Fitzsimons Army 
Hospital in December 1969, determined that the veteran was 
medically unfit for service due to nonunion of a comminuted 
fracture of the left tibia with loss of bony substance of 
approximately 70 percent of the bone over a length of three 
inches; ambulation in a patellar tendon bearing cast; and 
bilateral nerve-type hearing loss.    

The veteran filed a claim for VA disability condensation 
benefits in December 1969.  A VA hospital summary, dated in 
January 1970, cited the veteran's history of a gunshot wound 
to the left leg in March 1969 with a open fracture of the 
left tibia and considerable bone loss.  He had been in a 
short walking cast for four months, and had no complaints of 
pain.  Examination revealed that the skin was intact on the 
left lower extremity, with much scarring over the posterior 
medial aspect of the left leg.  There was no pain on stress 
or palpation at the previous fracture site.  Numbness was 
present over the medial arch of the left foot.  The dorsalis 
pedis pulse was not palpable, although the posterior tibial 
pulse was present.  The left ankle dorsiflexed to 15 degrees, 
with plantar flexion to 30 degrees.  The cast was removed, 
and X-rays revealed solid union with two struts of cortical 
bone intact, although there was considerable bone loss 
present.  He was measured for a reinforced lacer brace for 
the left lower extremity, then placed in a short leg cast and 
discharged.  It was thought that he would be able to walk 
with only the lacer brace for support; that further bone 
formation would strengthen his leg; and that he was currently 
able to walk with only the cast.

A rating decision of April 1970 granted a 100 percent pre-
stabilization rating for the veteran's service-connected 
disabilities.  

A report of VA orthopedic examination, conducted in August 
1970, noted the veteran's history of inservice shrapnel and 
gunshot wounds, including a compound 
fracture of the left tibia with loss of bony substance over a 
length of three inches in the mid-shaft area, and laceration 
of the anterior tibial artery.  It was noted that the veteran 
did not develop any osteomyelitis during treatment, and that 
he had been advised that the healing process indicated that 
no bone grafting would be necessary to bridge the area of 
bone loss in the mid-tibia.  It was noted that the veteran 
did not have any wounds of sufficient severity to leave any 
cicatrices or any residual symptoms in either lower extremity 
above the knee level.  He had no symptoms of the shrapnel 
wound of the right deltoid, and the only symptom of the left 
third finger was a slight numbness at the very tip.  No 
residual symptomatology was present in the entire right lower 
extremity.  

Examination of the left lower leg disclosed the following 
scars in the middle third of the left leg: a vertical 3-inch 
scar; a vertical 2 1/4-inch scar on the posterior aspect; a 
vertical 4-inch scar on the posterior aspect, and a vertical 
4-inch scar on the medial aspect.  Each of those scars was 
described as flat, very faint, well-healed, without tissue 
loss, contracture, tenderness, or other abnormal findings.  A 
vertical scar was seen on the anterior aspect of the middle 
third of the right leg, well-healed with slight tissue loss 
but otherwise unremarkable.  Some atrophy of the musculature 
of the left lower extremity was noted, with the left thigh 
measuring 18 inches in circumference and the right thigh 19 1/2 
inches, and the left calf measuring 12 1/4 inches in 
circumference and the right 13 1/2.  Left ankle dorsiflexion 
was  to 5 degrees, plantar flexion was to 30 degrees, and 
adduction and abduction of the foot were normal.  X-rays 
revealed a decided loss of bone substance at the mid-shaft of 
the left tibia posteriorly, incident to a remote fracture, 
with satisfactory position.  The fibula was intact.  Tiny 
soft tissue densities were seen in the vicinity of this area.  

The veteran walked with a slight limp, wearing a brace to 
support and protect the left tibia.  There was a full range 
of motion of all joints of the upper and lower extremities 
and the hands and feet.  No remaining scar was visible over 
the left third finger or the area of the left thigh.  A 3/4-
inch scar was seen over the anterior aspect of the right 
deltoid, slightly elevated but well-healed and unremarkable.  
Both dorsal pedis and posterior tibial pulses were present, 
normal, and equal, bilaterally, and the skin of both lower 
extremities, including the toes, was warm and dry to the 
touch.  A VA special neurological examination revealed that 
the veteran was able to dorsiflex and plantar flex, and that 
no sensory deficit was found on examination.  The diagnoses 
included gunshot wound, left lower extremity, producing 
compound, comminuted fracture of the mid-shaft of the left 
tibia, with partial loss of bony substance, and healed 
cicatrices of same; shrapnel fragment wounds of the left 
third finger, right deltoid area, left thigh, right lower 
extremity below knee, with healed cicatrices of same, some 
with slight tissue loss; and limitation of dorsiflexion of 
left ankle and partial atrophy of musculature of left thigh 
and calf, secondary to diagnosis #1. 

A rating decision of September 1970 terminated the veteran's 
prestabilization rating effective January 24, 1971, and 
evaluated his service-connected disabilities individually as 
follow:  Residuals of a gunshot wound of the left lower 
extremity, 30 percent disabling; residuals of a gunshot wound 
of the left thigh, 10 percent disabling; residuals of a scar 
of the right leg, 0 percent disabling; residuals of a scar of 
the left third finger, 0 percent disabling; residuals of a 
scar of the  right deltoid area, 0 percent disabling; and 
bilateral defective hearing, 0 percent disabling.  His 
combined service-connected disability rating was 40 percent

A report of VA examination, conducted in March 1987, showed 
no changes in the veteran's scars since the last examination, 
but moderate muscular atrophy in the left lower extremity; 
bilateral defective hearing; and status post back injury in 
1979, unrelated to his service-connected disabilities.  The 
veteran was not found to be unemployable. 

A VA domiciliary social summary for the period from December 
1991 to May 1992 shows that the veteran was referred to a 
PTSD group, and underwent neuropsychological testing, which 
revealed an Axis II passive-aggressive personality disorder.  
VA psychiatric and audiological evaluations performed in 
March 1992 yielded additional diagnoses of PTSD, mild; and 
avoidant personality with prominent passive-dependent traits; 
and tinnitus. 

A rating decision of June 1992 granted service connection for 
PTSD, evaluated as 10 percent disabling, and denied service 
connection for tinnitus.  The evaluations for his service-
connected disabilities were otherwise confirmed and 
continued.  The veteran appealed and, following a personal 
hearing, a rating decision of April 1993 granted service 
connection for tinnitus, evaluated as 10 percent disabling.  
The veteran thereafter withdrew his appeal as to that and the 
remaining issues. 

The veteran's Application for Automobile or Other Conveyance 
and Adaptive Equipment (VA Form 21-4502) was received at the 
RO in May 1997.  His claim was denied by rating decision of 
June 1997 for failure to meet the criteria for that benefit, 
and the veteran filed an appeal.  The veteran's claim for a 
total disability rating based on unemployability due to 
service-connected disabilities was received at the RO in July 
1997, and VA Form 21-8940 was submitted in August 1997.  
Thereafter, a VA examination to evaluate the veteran's claims 
were scheduled at the VAMC, Madison, in July 1997, but the 
veteran failed to report for either of the scheduled 
examination, without any explanation.  He further failed to 
report for another scheduled VA examination in September 
1997, but stated on that occasion that he missed the 
examination because he had no transportation.  He further 
failed to report for scheduled VA general medical and 
psychiatric examinations in October 1997, without good cause, 
and stated in a December 1997 letter that the VA had "all 
the exam[inations]" it needed. , and that one more would 
"make no" difference. 

In December 1997, the RO contacted the veteran's service 
organization representative regarding the necessity for the 
veteran to undergo VA examinations in connection with his 
claims, and made arrangements for a service organization van 
to transport the veteran to the VAMC, Madison, for 
examinations.  The veteran was informed by RO letter of 
December 1997 of the arrangements made to provide him 
transportation for scheduled VA examinations, and was 
informed that it was critical that he report for all 
scheduled examinations, as failure to do so would result in 
denial of his claims.  

A Supplemental Statement of the Case was issued in December 
1997 addressing the issue of entitlement to an automobile and 
adaptive equipment at VA expense.  That document included the 
provisions of  38 C.F.R. § 3.655 regarding failure to report 
for a scheduled VA examination without good cause, and 
included a statement that the veteran had been notified that 
reporting for all scheduled examinations was critical, and 
that failure to report would result in denial of his claim.  

Another RO letter to the veteran, also dated in December 
1997, informed him that an additional VA examination was 
required to properly evaluate his medical conditions in order 
to determine his entitlement to the benefits claimed.  He was 
further notified that it was important that he report for his 
examination, and that failure to report for his examination 
would result in a great probability that his claims would 
remain denied. 

In a December 1997 letter to the his service organization 
representative, the veteran asked why he could not take his 
examination at the VAMC, Milwaukee, as he lived closer to 
that facility and the VAMC, Madison, would not replace his 
left knee brace.  He stated that all they would have to do is 
pick him up at his home on the day of the examination.  In a 
January 1998 letter to his service organization 
representative, the veteran asked if the RO would let him 
have his examination at the VAMC, Milwaukee, stating that if 
he reported at the scheduled time in Madison, he would have 
to get up at 5:00 a.m.  He further stated, in pertinent part, 
that maybe he should forget about the examination and send in 
VA Form 9 for his unemployability and save all the trouble of 
going at all; that he would never get "a [fair] 
exam[ination] from the VA"; and that if all [else] failed, 
he would have no choice "but to sue the VA".  

By RO letter of January 1998, the veteran was informed that 
his VA examination at the VAMC, Madison, had been canceled; 
that his examination was being rescheduled at the VAMC, 
Milwaukee, in accordance with his request; and that he would 
be notified by the examining facility of the date of his 
appointment.  A letter from the veteran, dated in January 
1998, alleged that he failed to report to the VAMC, Madison, 
for examination because "no one came by". 

A letter from the veteran's representative, received at the 
RO in January 1998, was construed as a claim for increased 
ratings for the veteran's service connected gunshot wound 
injuries and his PTSD, in addition to his previously filed 
claim for a total rating based on unemployability due to 
service-connected disabilities.  The veteran's representative 
confirmed that fact in a Report of Contact (VA Form 119), 
dated in February 1998.  However, in a subsequent letter from 
the veteran, received in February 1998, he denied any 
intention to claim increased benefits for hearing loss or 
PTSD.  In a February 1998 letter to his representative, the 
veteran stated that he did not remember opening a new claim.  

By letter of February 1998, the veteran responded to an RO 
request for  the name and address of any health care provider 
who had treated him for hearing loss or a scar of the right 
leg in the last year by stating that he had received no such 
treatment. 

In a February 1998 letter to his representative, the veteran 
stated, among other things, that he had received a notice to 
report for audiology and psychology examinations, and an 
examination with Dr. Yoshida.  He asserted that his claim was 
for unemployability; that seeing a psychologist and having 
his hearing checked would "do no good" for such claim; that 
the VA had "made up [its]" mind long ago and was just 
"going [through]" the motions because the law said that 
they must; and that VA could find time for him to talk to a 
psychologist, but not an orthopedist.  He asked his 
representative if he could get a ride to the VAMC, Milwaukee, 
and to let him know by March 1, 1998.

By letter of March 1998, the RO informed the veteran that VA 
examinations would be scheduled to evaluate his left lower 
leg and thigh, and his right leg and right shoulder; that 
such examination would evaluate his claims for a total 
disability rating based on unemployability due to service-
connected disabilities; and that such examination would also 
evaluate his claim for an automobile and adaptive equipment 
at VA expense based upon those disabilities.  He was further 
informed that, in accordance with his recent letter, no 
further action would be taken on his claims for increased 
ratings for hearing loss and PTSD.  In addition, he was 
notified that it was critical that he report for all 
scheduled VA examinations, as failure to do so would result 
in denial of his claims.

VA audiology, psychiatric, orthopedic, and dermatological 
(scars) examinations of the veteran were scheduled at the 
VAMC, Milwaukee, in March 1998.  However, the veteran 
returned the appointment letter to the examining facility 
with a note that stated: "I will not be able to keep my 
exam[ination]", without explanation.  Subsequent efforts to 
reach the veteran by telephone at his current or former 
address were unavailing.  

In a March 1998 letter to the veteran, the RO informed him 
that since he had stated that he did not wish to claim 
increased ratings for his service-connected hearing loss and 
PTSD, no further action would be taken on those claims.  He 
was informed that, as a recent letter from him had mentioned 
his right shoulder, such was construed as a claim for an 
increased rating for his service-connected scar of the right 
shoulder.  He was informed that a VA examination would be 
scheduled to evaluate that claim; and that new examinations 
would be scheduled to evaluate his service-connected 
disabilities of the left thigh and leg, his right leg and 
right shoulder, as well as his claims for a total disability 
rating based on unemployability and for VA provision of an 
auto and adaptive equipment.  He was further informed that it 
was critical that he report for all scheduled examinations, 
and that failure to do so would result in denial of his 
claims.  

In a memorandum to the examining VA medical facility, the RO 
asked that the veteran be examined to determine whether loss 
of use of a leg was present for purposes of entitlement to an 
automobile or adaptive equipment; to examine the veteran for 
gunshot wound residuals of the left lower extremity and the 
left thigh, for scars of the right leg and a scar of the 
right deltoid; to determine the extent of cognitive and 
vocational impairment stemming from his service-connected 
disabilities; and to evaluate his capacity for work without 
regard to his age or his nonservice-connected disabilities. 

A report of VA special orthopedic examination, conducted in 
April 1998, cited the veteran's statement that he has pain in 
his left hip and left leg, sometimes aggravated by walking 
and stair-climbing, and during cold weather, but took no 
medications.  The veteran could perform the activities of 
daily living independently.  He related that his sitting 
tolerance was 20 minutes, standing tolerance was 15 minutes, 
and walking tolerance was a few blocks.  Examination revealed 
that the veteran's residuals of a gunshot wound to the left 
lower extremity were manifested by a somewhat antalgic gait; 
an indentation in the middle of the left lower leg, healed 
wound scars; atrophy of the calf muscle to 3 cm. less than 
the right; and contractures of the left ankle with limitation 
of dorsiflexion to zero degrees, plantar flexion to 30 
degrees, and inversion and eversion to 10 degrees.  There 
were no objective clinical findings of heat, inflammation, 
swelling, instability, positive drawer signs, tenderness in 
the patellofemoral joint space or the tibiofemoral joint 
space, limitation of motion, or other abnormality of the left 
knee.  Standing balance was good, Romberg was negative, 
tandem walking was good, muscle strength in the left ankle 
was 5/5, and, while the veteran had a somewhat antalgic gait, 
the examiner noted that he could walk close to normal.  X-
rays of the left lower leg revealed an old healed fracture 
with sclerosis and deformity, unchanged from previous 
examination, with radiopaque metallic powder seen in the soft 
tissues residual to a gunshot wound.  In addition, disuse 
osteoporosis was seen in the left ankle.  A radionuclide 
total body scan in May 1998 revealed normal blood flow in 
both lower extremities; minimal increased uptake at the site 
of the left mid-tibia fracture, suggesting ongoing bony 
repair but no evidence of a bony gap or nonunion; and a 
slight increased uptake at the right acromioclavicular joint, 
consistent with minimal osteoarthritis.  The examiner noted 
that the veteran's left ankle contracture was due to the 
veteran's long-term use of an ankle brace and the muscle 
damage in the left leg.  The examiner further noted that the 
veteran's complaints of left extremity pain involved both his 
left leg and his left hip, and that he complained of low back 
pain since 1977.  

Examination revealed no superficial scars which were poorly 
nourished or with repeated ulceration; tender and painful on 
objective demonstration; or productive of limitation of 
function of the body part affected.  The examiner stated that 
his examination disclosed no objective finding of arthritis 
of the right hip, knee, or ankle.  Examination of the left 
hip revealed tenderness at the greater trochanteric area, 
diagnosed as bursitis.  There was no tenderness in the hip 
joint area and no inflammatory findings.  Left hip motion was 
slightly decreased in all planes, and muscle strength was 
normal in all directions.  X-rays of the left hip taken in 
March 1993 were negative, and X-rays taken in April 1998 
revealed minimal degenerative changes in the left hip.  

Examination of the right leg disclosed two shrapnel wound 
scars, the first a longitudinal 3 cm. scar on the medial 
anterior side and the other a 2 cm. square scar on the 
anterior lateral side of the leg.  There were no findings of 
tender or painful scars, and no abnormalities, deficits, or 
findings of functional impairment of the right knee or ankle.  
Examination of the veteran's left thigh disclosed muscle 
atrophy such as to reduce the circumference to 2 cm. less 
than the right.  In addition, strength in the flexors and 
extensors controlling of the lower leg was 4/5.  There were 
no findings of pain on use or motion, flare-ups, or other 
functional impairment.  

The examiner further stated that the veteran had no definite 
need for an automobile with an automatic transmission, or 
adaptive equipment, at VA expense, stating that the veteran 
had strength in the lower extremities, bilaterally, with 
scars and with only a slight weakness in the left lower 
extremity.  There were no findings of loss of use of either 
of the lower extremities.  The examiner explained that the 
veteran's indicated impairment of left leg function was 
definitely better than amputation or use of a prosthesis; 
that the veteran's left leg was still functioning, and he was 
able to walk close to normal; and that, if he underwent 
amputation of the left leg at leg below the knee or at the 
ankle, his left leg function would not be as good as at 
present. 

The examiner noted that the veteran's capacity for work was 
very limited, based upon his limited education, his poor 
learning skills, and his intellectual limitations, and that 
his physical limitations precluded heavy labor.  He noted 
that, while the veteran could perform light physical labor, 
he had no interest in attending school to learn new skills.  
In addition, he indicated that the veteran took no 
medications which interfered with his cognitive ability or 
vocational ability.  There was no finding that the veteran's 
service-connected disabilities alone precluded employment; 
however, the veteran's service-connected defective hearing, 
scar of the right shoulder, and PTSD were not evaluated on 
this examination.  

In June 1998, the RO determined that further examination of 
the veteran was necessary with respect to his scar of the 
right shoulder and PTSD, and with respect to his claim for a 
total disability rating based on unemployability due to 
service-connected disability.  To that end, the RO enlisted 
the assistance of the veteran's representative to determine 
whether the veteran was willing to report for VA examination.  
In a July 1998 Report of Contact, the veteran's 
representative stated that the veteran had agreed to appear 
for examination, and that he wanted an increased rating for 
his service-connected PTSD.  

By RO letter of July 1998, the veteran was informed that a VA 
examination had been scheduled; that the findings on 
examination were very important in making a decision on his 
claim; that it was essential that he report for the scheduled 
examination; and that his claim might be disallowed if he 
failed to report for examination.  

In a July 1998 letter from the veteran to the RO, he stated 
that the RO had scheduled him for an examination for his 
right shoulder and his PTSD; that he only had two claims, 
those for a total disability rating based on unemployability 
and for a an automobile and adaptive equipment; that he had 
an examination in April 1998 and a bone scan in May 1998; and 
that he wanted those claims sent to the Board.

The veteran subsequently agreed to report for examination, 
and VA orthopedic and PTSD examinations were scheduled at the 
VAMC, Madison, in August 1998.  The veteran failed to report 
for the scheduled examinations, without explanation.  

Additional VA orthopedic and PTSD examinations were scheduled 
at the VAMC, Milwaukee, in September 1998.  The veteran 
failed to report for those examinations.  In items of 
correspondence dated in October 1998 and November 1998, the 
veteran indicated, collectively, that he had an examination 
in April 1998 and a bone scan in May 1998; that the RO should 
use those examinations; that he did not have a car, and 
depended on others for transportation; and that he was unable 
to work due to his legs and hip and back. 

A rating action of December 1998 denied the veteran's claims 
for increased ratings for his service-connected gunshot wound 
residuals of the left lower extremity, gunshot wound 
residuals of the left thigh, PTSD, scar of the right deltoid, 
and scar of the right leg, and also denied his claim for a 
total disability rating based on unemployability due to 
service-connected disabilities.  In addition, the rating 
decision cited the veteran's failure to report for scheduled 
evaluations for his right shoulder and PTSD as well as 
assertion that past examinations should be used to determine 
his employability.  It was noted that the current level of 
disability was the primary concern; that his claims would be 
reconsidered should he agree to report for VA examinations; 
and that the veteran might be entitled to increased ratings 
for his PTSD, his right shoulder condition, and hearing loss, 
as well as a clothing allowance due to his left lower 
extremity brace, and that those matters would be reconsidered 
if he chose to report for examination.  With respect to his 
statements concerning financial and transportation issues, 
the veteran was informed that he should again contact his 
County Veteran's Service Officer or his service organization 
representative.  The veteran was notified of these adverse 
determinations and other matters by RO letter of December 30, 
1998.

In a letter dated in January 1999, the veteran acknowledged 
failing to report for scheduled examinations by VA in 
September 1998, asserting that there was "no need" for 
those examinations inasmuch as he had been examined by VA in 
April 1998.  He also expressed disagreement with the rating 
decision of December 1998, which denied his claims for 
increased or compensable ratings for his gunshot wound 
residuals of the left lower extremity, gunshot wound 
residuals of the left thigh, PTSD, scar of the right deltoid, 
and scar of the right leg, and the denial his claim for a 
total disability rating based on unemployability due to 
service-connected disabilities.
 
The RO accepted the veteran's letter as a Notice of 
Disagreement with the denial of increased ratings for the 
service-connected disabilities identified therein, and for 
the denial of his claim for a total disability rating based 
on unemployability.  A Statement of the Case was issued in 
January 1999.  

In his Substantive Appeal (VA Form 9), the veteran asserted 
that he could not bear any weight at all on his left leg; 
that he has pain and no strength in his left ankle; that he 
wore a brace on his left leg; that he can't walk on his left 
leg without falling down; that he has a bullet lodged in his 
left hip; and addressed the issues of his PTSD and right 
shoulder wound.  He referred to his service medical records 
and to findings on his April 1998 VA examination, and again 
stated that there had been "no need" for another 
examination in September 1998.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (1999).

The veteran filed a claim for increased rating for his 
service-connected disabilities in January 1998.  Effective 
June 3, 1997, VA revised the criteria for diagnosing and 
evaluating muscle injuries (38 C.F.R. Part 4, §§ 4.55 - 4.73; 
Diagnostic Codes 5301-5328), including residuals of gunshot 
and shell fragment wound injuries.  62 Fed. Reg. 30235-30240 
(1997).  On and after that date, all diagnoses or evaluations 
of such injuries for VA purposes must conform to the revised 
regulatory criteria.  The new criteria for evaluating 
service-connected muscle injuries residual to gunshot and 
shell fragment wounds, including the veteran's several 
gunshot and shell fragment wounds, are codified at  38 C.F.R. 
Part 4, §§ 4.40- 4.46, 4.55 - 4.73; Diagnostic Codes 5301-
5328 (1999).  As the veteran filed his claims for increase 
after the effective date of the revised criteria, the 
requirement of review under both the old and the new criteria 
set pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
is inapplicable to this appeal. 

The revised criteria provide that muscle injuries, including 
residuals of gunshot and shell fragment wound injuries, are 
currently rated under  38 C.F.R. Part 4, § 4.73, Diagnostic 
Codes 5301-5329, and the protocol for the evaluation of 
muscle injuries is set forth in  38 C.F.R. Part 4, § 4.56, as 
follows:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes 
that the muscle damage is minimal.
(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
  (1)  Slight disability of muscles.
     (i) Type of injury:  Simple wound of 
muscle without  debridement or infection.
     (ii)  History and complaint: Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs of muscle disability as 
defined by paragraph (c) of this section.
     (iii)  Objective findings: Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles. 
     (i)  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.
     (ii)  History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
     (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
. . . . 
  (3) Moderately severe disability of 
muscles.
     (i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity 
missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 
muscle disability as defined in paragraph 
(c) of this section and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
  (4) Severe disability of muscles.
     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
     (ii)  History and complaint.  
Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.
    (iii)  Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.
Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function. If present, the following are 
also signs of severe muscle disability:
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
  (D)  Visible or measurable atrophy.
  (E)  Adaptive contraction of an 
opposing group of muscles.
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. Part 4, § 4.56 (1999).

Rating in Excess of 30 Percent for Residuals of a Gunshot 
Wound to the Left Lower Leg (Muscle Group XII)

The veteran sustained a gunshot wound to the left lower leg 
at the mid-shaft of the tibia, as contemplated by  38 C.F.R. 
Part 4, § 4.56(a).  The provisions of  38 C.F.R. Part 4, 
§ 4.56(b) state that "[a] through-and-through injury due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, . . . shall be evaluated 
as no less than a severe injury for each group of muscles 
damaged," while the provisions of  38 C.F.R. Part 4, 
§ 4.56(d) note that "[u]nder diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and 
severe."  In order to evaluate a severe muscle disability, 
the examination must note: (i) Type of injury, including 
whether or not the injury is through and through or deep 
penetrating; (ii) History and complaint, including the 
service department record or other evidence of in-service 
treatment for the wound and record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability; and (iii) Objective findings, including entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  

The Board will not reiterate the clinical findings reported 
in the Evidentiary and Procedural History section, above, as 
to the veteran's service-connected residuals of a gunshot 
wound of the left lower extremity (Muscle Group XII).  
However, the record shows that the veteran had a through-and-
through wound of the left lower leg due to a high velocity 
missile, with a compound comminuted fracture and extensive 
debridement.  The service records reflect hospitalization for 
a prolonged period for treatment of the wound, and subsequent 
consistent complaints of cardinal signs and symptoms of 
muscle disability.  The veteran's service-connected residuals 
of a gunshot wound to the left lower extremity are currently 
manifested by an antalgic gait; an indentation in the middle 
of the left leg; visible or measurable atrophy; impairment of 
function on testing for strength or endurance; 
X-ray evidence of minute multiple scattered foreign bodies; 
contractures of the left ankle with limitation of 
dorsiflexion to zero degrees, plantar flexion to 30 degrees, 
and inversion and eversion to 10 degrees, which is attributed 
to muscle damage in the left lower leg, all as contemplated 
under the provisions of  38 C.F.R. Part 4, § 4.56 (1999).  
However, examination does not show ragged, depressed or 
adherent scars indicative of wide damage to the muscle groups 
in the missile track or loss of muscle substance, and there 
is no objective clinical evidence of heat, inflammation, 
swelling, instability, positive drawer signs, tenderness in 
the patellofemoral joint space or the tibiofemoral joint 
space, or limitation of motion of the left knee.  The Board 
notes that while the veteran complains of pain in his left 
lower leg, those complaints include pain in the knee and in 
the left hip.  Service connection is not in effect for any 
disability involving the left knee or left hip joint, or any 
painful motion or other impairment of function on stemming 
therefrom. 

VA's Schedule for Rating Disabilities provides that muscle 
injuries to the lower leg are evaluated as 30 percent 
disabling when severe; as 20 percent disabling when 
moderately severe; as 10 percent disabling when moderate; and 
as 0 percent disabling when slight.  38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 5312 (1998).  The veteran's gunshot 
wound of the left lower leg (Muscle Group XII) has been 
evaluated as severe and assigned the maximum schedular rating 
of 30 percent for severe injury to Muscle Group XII since the 
day following the veteran's discharge from active duty.  The 
Board finds that the current evaluation of the veteran's left 
lower leg under the provisions of  38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5312 (1999) produces the highest possible 
rating for a muscle injury under any potentially applicable 
diagnostic code.  

While the Board has considered the applicability of the 
provisions of  38 C.F.R. §§ 4.40 and 4.45, the matters 
addressed therein are included in the rating criteria under 
which the veteran's left lower leg injury is currently 
evaluated.  Based upon the foregoing, the Board finds that a 
rating in excess of 30 percent for a gunshot wound of the 
left lower leg with severe damage to Muscle Group XII is not 
warranted. 

Rating in Excess of 10 Percent for Residuals of a Shell 
Fragment Wound to the Left Thigh (Muscle Group XIV)

The record shows that in May 1968, the veteran sustained a 
penetrating shell fragment wound of the anterior left thigh 
(Muscle Group XIV).  His wound was cleaned, debrided, and 
bandaged, and X-ray studies disclosed no retained metallic 
fragments.  He was placed on light duty and told to return 
for daily dressing changes, and returned to full duty after 
eight days.  The service records reflect no further complaint 
or treatment for that injury.  Following service separation, 
a 10 percent disability rating was assigned for the veteran's 
residuals of a shell fragment wound of the left thigh (Muscle 
Group XIV) under the provisions of  38 C.F.R. Part 4, 4.73, 
Diagnostic Code 5314 (1999), effective from the date of 
service separation. That determination was based upon a 
determination that the veteran's service-connected residuals 
of a shell fragment wound to the left thigh were moderate in 
nature.  

In January 1998, the veteran filed a claim for a rating in 
excess of 10 percent for his service-connected residuals of a 
gunshot wound of the left thigh.  The April 1998 VA 
orthopedic examination disclosed muscle atrophy of the 
veteran's left thigh such as to reduce the circumference to 2 
cm. less than the right; and reduced strength of 4/5 in the 
flexors and extensors controlling the lower leg.  There were 
no findings of pain on use or motion, flare-ups, or other 
functional impairment.  Further, examination revealed no 
scars which were poorly nourished with repeated ulceration; 
tender and painful on objective demonstration; or productive 
of limitation of function of the body part affected.  

The provisions of 38 C.F.R. Part 4, § 4.56(b) indicate that 
simple wounds of muscle without debridement or infection, 
with service department record of brief treatment and return 
to duty; healing with good functional results; minimal scar 
with no evidence of fascial defect, atrophy, or impaired 
tonus; no impairment of function or metallic fragments 
retained in the muscle tissue; and no cardinal signs of 
muscle disability will be rated as slight.  Where there is 
service department record or other evidence of in-service 
treatment for a deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; small or linear entrance 
scars, indicating a short track of missile through muscle 
tissue; impairment of muscle tonus and loss of power; and a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, the muscle 
disability will be rated as moderate.  

The service department records show a deep penetrating wound 
of short track from a single shrapnel fragment, without 
explosive effect, prolonged infection, or residuals of 
debridement; a small entrance scar indicating a short track 
of missile through muscle tissue; brief treatment and return 
to duty, healing with good functional results, and a minimal 
scar with no evidence of fascial defect, atrophy, or impaired 
tonus. 

However, on the most recent VA orthopedic examination, the 
veteran's residuals of a shell fragment wound of the left 
thigh were manifested by visible and measurable muscle 
atrophy of the veteran's left thigh such as to reduce the 
circumference to 2 cm. less than the right; and reduced 
strength of 4/5 in the flexors and extensors controlling the 
lower leg.  There were no findings of pain on use or motion, 
flare-ups, or other functional impairment.  Examination of 
the left hip revealed tenderness at the greater trochanteric 
area, diagnosed as bursitis, but there was no tenderness in 
the hip joint area and no inflammatory findings.  Left hip 
motion was slightly decreased in all planes, and muscle 
strength was normal in all directions.  X-rays of the left 
hip taken in March 1993 were negative, and X-rays taken in 
April 1998 revealed minimal degenerative changes in the left 
hip.  Further, examination revealed no scars which were 
poorly nourished with repeated ulceration; tender and painful 
on objective demonstration; or productive of limitation of 
function of the body part affected.  Although the examiner 
reported findings of trochanteric bursitis and minimal 
degenerative changes of the left hip joint, those condition 
were not linked or related to his penetrating shell fragment 
wound of the left thigh.  

The medical record does not establish that the veteran's 
service-connected shell fragment wound of the left thigh 
resulted in moderately severe disability of muscles; or that 
he sustained a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, or intermuscular scarring such as to warrant a finding 
that such muscle wound was more than moderate in degree.  In 
addition, the service department records do not establish 
hospitalization for a prolonged period for treatment of this 
wound.  The record does not reflect complaints of left thigh 
pain during post service examinations, and the only cardinal 
sign of muscle damage is the 2.cm. reduction in left thigh 
circumference secondary to atrophy with the resultant 
reduction in strength to 4/5 on flexors and extensors of the 
lower leg.  Accordingly, the Board finds that the veteran's 
shell fragment wound of the left thigh is not currently 
productive of more that moderate disability, and does not 
result in functional impairment sufficient to warrant 
assignment of a rating in excess of 10 percent.  

The Board finds that the current evaluation of the veteran's 
residuals of a shell fragment wound of the left thigh (Muscle 
Group XIV) under the provisions of  38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5314 (1999) produces the highest possible 
rating for a muscle injury under any potentially applicable 
diagnostic code.  

While the Board has considered the applicability of the 
provisions of  38 C.F.R. §§ 4.40 and 4.45, the matters 
addressed therein are included in the rating criteria for 
muscle injuries under which the veteran's left thigh injury 
is currently evaluated.  Based upon the foregoing, the Board 
finds that a rating in excess of 10 percent for a shell 
fragment wound of the left thigh with moderate damage to 
Muscle Group XIV is not warranted.

A Compensable Rating for Scarring of the Right Leg

In March 1969, the veteran sustained a gunshot wound to both 
lower extremities with involvement of the soft tissues on the 
right.  Initial debridement was performed in the Republic of 
Vietnam, and he was transferred to Scott Air Force Base for 
local wound care.  At Scott AFB, the tissue wounds at the 
mid-right lower leg healed well and his treatment was 
directed primarily to his left leg.  The service department 
records reflect no further complaint or treatment for his 
right leg injury.  Following service separation, the 
veteran's residuals of shell fragment wounds of the right leg 
were rated as scars under  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7805(1999), effective from the date of 
service separation.  That determination was based upon a 
finding that the veteran's service-connected residuals of 
shell fragment wounds to the right lower leg consisted of a 
4-inch by 3/4 -inch scar in the posterior aspect with some 
slight tissue loss, and additional scars on the medial and 
anterior aspect which were faint, well-healed, non-tender, 
and unremarkable.

In January 1998, the veteran filed a claim for a compensable 
rating for his service-connected residuals of a gunshot wound 
of the right lower leg.  The April 1998 VA orthopedic 
examination of the right leg disclosed two shrapnel [sic] 
wound scars, the first a longitudinal 3 cm. scar on the 
medial anterior side and the other a 2 cm. square scar on the 
anterior lateral side of the leg.  There were no findings of 
poorly nourished or ulcerated scars, no scars which were 
tender or painful on objective demonstration, no scars 
productive of limitation of function of the body part 
affected, and no abnormalities, deficits, or findings of 
functional impairment of the right knee or ankle secondary to 
his shell fragment wound scars of the right lower leg.  There 
were no findings of pain on use or motion, flare-ups, or 
other functional impairment. 

The provisions of  38 C.F.R. Part 4, § 4.118 provide that 
superficial scars which are poorly nourished, with repeated 
ulceration, will be rated as 10 percent disabling under 
Diagnostic Code 7803.  Superficial scars which are tender and 
painful on objective demonstration will be rated as 10 
percent disabling under Diagnostic Code 7804.  Note: The 10 
percent rating will be assigned, when the  requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  Other scars will be rated on the basis 
of limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).

The Board's review of the record shows that the veteran's 
scars of the right lower leg are not poorly nourished, with 
repeated ulceration; not tender and painful on objective 
demonstration; not productive of limitation of function of 
the part affected; and not otherwise symptomatic.  The Board 
further finds that evaluation of the veteran's residuals of a 
gunshot wound to the right lower leg under any other 
diagnostic code would not yield an increased or compensable 
evaluation for that disability.  Based upon the foregoing, a 
compensable evaluation for the veteran's service-connected 
residuals of the right lower leg is not warranted.
The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(1) (1999) are potentially 
applicable, nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R.§ 3.321(b)(1) (1999). The 
claim for a total rating based on unemployability due to 
service-connected disabilities is addressed else where in 
this decision.  

Compensable Rating for a Right Shoulder Scar, Rating in 
Excess of 10 percent for PTSD, and a Total Disability Rating 
Based on Unemployability Due to Service-Connected 
Disabilities

The veteran's claim for a total disability rating based on 
unemployability due to service-connected disabilities was 
received at the RO in July 1997, and VA Form 21-8940 was 
submitted in August 1997.  A VA orthopedic examination to 
evaluate the veteran's claim for an automobile and adaptive 
equipment was scheduled at the VAMC, Madison, in July 1997.  
The veteran failed to report for the scheduled examination.  
Thereafter, the veteran made arrangements through the 
veteran's service organization such that transportation would 
be provided for his scheduled VA examinations.  The location 
of his appointments was changed to accommodate the veteran.  
Despite those efforts, the veteran continued to fail to 
report for the scheduled VA examinations.  The RO informed 
the veteran on numerous occasions that his failure to report 
for VA examinations would result in his claims being denied.  

VA regulations provide that where there is a well-grounded 
claim for disability compensation or pension but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a)(1999).  

In the instant appeal, the veteran is not a former POW, has 
not submitted any hospital report or any examination report 
from any government or private institution, and has not 
submitted a statement from a private physician in support of 
his claim, as contemplated under  38 C.F.R. § 3.326(b) or (c) 
(1999). 

Governing regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or  reexamination 
and a claimant, without good cause, fails to report for  such 
examination, or reexamination, action shall be taken in 
accordance  with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or  hospitalization of the claimant, 
death of an immediate family member, etc.  

(b) Original or reopened claim, or claim for increase.  When 
a  claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on  the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a  benefit which was 
previously disallowed, or a claim for increase, the  claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  

The Board finds, as a matter of fact, that the veteran failed 
to report for scheduled VA special orthopedic, audiological, 
and psychiatric examinations, without good cause; that those 
examinations were scheduled in conjunction with claims for 
increase and a claim for a total disability rating based on 
unemployability; that those examinations were necessary to 
obtain evidence with which to evaluate the veteran's claims; 
that the veteran was on multiple occasions given written 
notice relative to the adverse consequences of his failure to 
report for the scheduled examinations; and that those claims 
must be, and are, denied under the provisions of  38 C.F.R. 
§ 3.655(b) (1999).  


Entitlement to an Automobile and Adaptive Equipment, or to 
Adaptive Equipment Only

The veteran's claim of entitlement to an automobile and 
adaptive equipment, or to adaptive equipment only, at VA 
expense is plausible because he has stated that such 
conveyance or equipment is required because of his service-
connected disabilities.  In particular, he alleges that he is 
required to wear a brace on his left leg, and that such 
constitutes loss of use of his left leg.  Evidentiary 
assertions and the supporting evidence must be presumed to be 
true for purposes of determining a well-grounded claim.  King 
v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  
1 Vet. App. 78, 81 (1990).  The veteran's assertions are 
neither incredible nor beyond his competence, and are 
sufficient to render his claim well-grounded.  

The veteran's Application for Automobile or Other Conveyance 
and Adaptive Equipment (VA Form 21-4502) was received at the 
RO in May 1997.  His claim was denied by rating decision of 
June 1997 on the grounds that a review of his claims folder 
disclosed no disabilities which met the eligibility criteria 
set forth in  38 C.F.R. § 3.808 (1999);  38 U.S.C.A. 
§§ 3901(1)(A) or 3902 (a),(b)(1) or (2), (c) (West 1991 & 
Supp. 1999) for VA provision or assistance in provision of an 
automobile or other conveyance, or adaptive equipment 
necessary to operate such automobile or other conveyance.  
Eligibility for such benefits requires a showing by medical 
evidence that the veteran is entitled to VA disability 
compensation benefits for disease or injury contracted in or 
aggravated by active military, naval, or air service 
resulting in:

(i) The loss or permanent loss of use of one or both 
feet;
(ii) The loss or permanent loss of use of one or both 
hands;
(iii) The permanent impairment of vision of both eyes of 
the 
following status: central visual acuity of 20/200 or 
less in
the better eye, with corrective glasses, or central 
visual
acuity of more than 20/200 if there is a field defect in 
which
the peripheral field has contracted to such an extent 
that the
widest diameter of visual field subtends an angular 
distance no
greater than twenty degrees in the better eye.

(iv) For adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips.  

In addition,  38 U.S.C.A. §§ 3902(b)(2) (West 1991 & Supp. 
1999) provides that in the case of any veteran (other than a 
person eligible for assistance under paragraph (1) of this 
subsection) who is entitled to compensation for ankylosis of 
one or both knees, or one or both hips, the Secretary, under 
the terms and conditions set forth in subsections (a), (c), 
and (d) of section 3903 of this title and under regulations 
which the Secretary shall prescribe, shall provide such 
adaptive equipment to overcome the disability resulting from 
such ankylosis as (A) is necessary to meet the applicable 
standards of licensure established by the State of such 
veteran's residency or other proper licensing authority for 
the operation of such veteran's automobile or other 
conveyance by such veteran, and (B) is determined to be 
necessary by the Under Secretary for Health for the safe 
operation of such automobile or other conveyance by such 
veteran.

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election and below elbow or knee with use of a suitable 
prosthetic device.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:  (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  38 C.F.R. § 3.350(a)(2) (1999).

On VA orthopedic examination in April 1998, the examiner 
observed that the veteran had no definite need for an 
automobile with an automatic transmission, or adaptive 
equipment, at VA expense, stating that the veteran had 
strength in the lower extremities, bilaterally, with scars 
and with only a slight weakness in the left lower extremity.  
There were no findings of loss of use of either of the lower 
extremities.  The examiner explained that the veteran's 
indicated impairment of left leg function was definitely 
better that amputation or use of a prosthesis; that the 
veteran's left leg was still functioning, and he was able to 
walk close to normal; and that, if he underwent amputation of 
the left leg at leg below the knee or at the ankle, his left 
leg function would not be as good as at present.  He further 
found no evidence of ankylosis in either knee or either hip.  

The medical evidence of record, including the most recent VA 
orthopedic examination in April 1998, shows that none of the 
veteran's service-connected disabilities are productive of 
the loss or permanent loss of use of one or both feet; the 
loss or permanent loss of use of one or both hands; or the 
permanent impairment of vision of both eyes.  The veteran, 
therefore, has not satisfied the eligibility requirements for 
the provision of an automobile or other conveyance, or 
adaptive equipment necessary to operate such automobile or 
other conveyance, at VA expense.  38 U.S.C.A. 
§§ 3901(1)(A)(i)(ii)(iii) (West 1991 & Supp. 1999).  Further, 
the veteran is not entitled to compensation for ankylosis of 
one or both knees, or one or both hips, because no such 
disability was demonstrated or diagnosed during the cited VA 
examination, and he therefore is not eligible for the 
provision of such adaptive equipment as would be necessary to 
overcome the disability resulting from such ankylosis.  
38 U.S.C.A. §§ 3902(b)(2) (West 1991 & Supp. 1999).

As the medical evidence of record does not establish that the 
veteran meets the statutory criteria for eligibility for VA 
provision or assistance in provision of an automobile or 
other conveyance, or adaptive equipment necessary to operate 
such automobile or other conveyance, his related claim of 
entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only, must be denied.




ORDER

A rating in excess of 30 percent for residuals of a gunshot 
wound to the left lower leg is denied.  

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the left thigh is denied.

A compensable rating for scarring of the right leg is denied.  

Entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only is, in each instance, denied.

A compensable rating for a scar of the right shoulder is 
denied.  

A rating in excess of 10 percent for post-traumatic stress 
disorder is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is denied.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

